Citation Nr: 0122966	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
April 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2000, the Board remanded this case 
in order to address due process concerns.  The case is again 
before the Board for appellate review.

The veteran is currently a resident of Tennessee, and the 
case is under the jurisdiction of VA's Nashville, Tennessee, 
RO.

A personal hearing was held in June 2001 before the 
undersigned Board Member, sitting at the Nashville RO.

The veteran has also requested service connection for 
diabetes mellitus as a result of Agent Orange exposure.  This 
matter has not been developed for appellate consideration, 
and is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained.

2.  PTSD that is currently manifested is shown to be the 
product of confirmed inservice stressors.



CONCLUSION OF LAW

PTSD was incurred as a result of active wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5102 (2000).  VA has secured all records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of this claim.  The veteran has not indicated 
that any other records that would be pertinent to his claim 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(d) (2000).  In particular, the Board notes that the 
veteran, by means of the SOC and Supplemental Statement of 
the Case (SSOC) that were furnished him by the RO, was 
notified of the criteria that would satisfy his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-97 (2000), 38 U.S.C.A. § 5103(a) 
(2000).  The Board also notes that regulations promulgated by 
VA to implement the Veterans Claims Assistance Act of 2000 
have been considered in its review of the veteran's claim.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The veteran contends, essentially, that he has PTSD as a 
consequence of his active service.  After a review of the 
record, the Board finds that his contentions are supported by 
the evidence, and that service connection for PTSD is 
appropriate.


There is no doubt that a diagnosis of PTSD has been rendered.  
Reports of VA hospitalization and treatment, dated between 
1997 and 2000, show that PTSD was consistently deemed to be 
manifested.  A report of VA hospitalization dated in July 
2000, which is the most recent clinical record associated 
with the veteran's claims folder, indicates diagnoses to 
include chronic Vietnam War-induced PTSD in relapse.  

The competent and credible evidence also shows that events 
that occurred during the veteran's period of service, and in 
which he either participated or witnessed, have been 
considered by health care providers to have precipitated his 
PTSD, and as such constitute stressors.  In addition to the 
July 2000 diagnosis cited above, that hospitalization report 
notes that the veteran personally experienced and witnessed 
significant war-related traumas in Vietnam.  Moreover, a VA 
physician, in a statement dated in June 1999, found that the 
trauma event documented by the Department of Defense "appears 
to meet DSM-IV criteria (see 309.81 - PTSD)...."

The question that must accordingly be resolved is whether, in 
fact, the occurrence of the stressors cited by the veteran is 
verified by the evidence.  In a statement received by VA in 
September 1996, he reported that he was stationed at an air 
base in Tuy Hoa, Vietnam, beginning in December 1966, and 
that the base underwent numerous mortar attacks, and medium 
and small arms fire.  His assignment to this air base at that 
time is confirmed by his service personnel records.  In 
October 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) advised VA that, during the veteran's 
tour of duty, Tuy Hoa air base suffered a major enemy attack 
in which there were casualties, to include the death of one 
American serviceman.  The veteran, at his personal hearing, 
indicated that he had known that serviceman and that he had 
witnessed his death.

The veteran's service personnel records, and the information 
furnished by the USASCRUR, do not, in and of themselves, 
confirm that the veteran did in fact witness the death of his 
fellow serviceman during enemy attack.  These records and the 
veteran's credible testimony do demonstrate, however, that 
the veteran was assigned to Tuy Hoa air base at the time it 
was subjected to an attack during which that serviceman was 
killed.  The Board finds that this evidence, together with 
the veteran's sworn testimony, provides a sufficient basis 
for concluding that the events cited by him did, in fact, 
occur.  See Cohen v. Brown, 10Vet. App. 128 (1997); see also 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In addition, it 
must be reiterated that these events, as evidently related by 
him to the VA physician who furnished the June 1999 statement 
discussed above, have been deemed by that physician to have 
caused the PTSD that has been diagnosed.  The Board 
accordingly finds, with the resolution of reasonable doubt in 
favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991), that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

